UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

JAY S. KRAVITZ,

                            Plaintiff,
       v.                                                             9:17-cv-0600
                                                                      (TJM/TWD)
KENNETH LEIS; JOHN/JANE DOE(S),

                      Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to 42 U.S.C. § 1983 was referred to the Hon.

Thérèse W. Dancks, United States Magistrate Judge, for a Report and Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). In her February 11, 2019 Report-

Recommendation and Order, Magistrate Judge Dancks recommends that Plaintiff’s First

Amendment Free Exercise claim against Defendants John/Jane Doe(s) be dismissed

without prejudice, and Defendant Leis’ motion for summary judgment (Dkt. No. 21) be

granted for lack of personal involvement. Dkt. No. 29, at 15. Plaintiff objects only to the

recommendation to grant Defendant Leis’ motion for summary judgment. Dkt. No. 30.

II.    STANDARD OF REVIEW

       When objections to a magistrate judge's report and recommendation are lodged,

the district court makes a "de novo determination of those portions of the report or

                                              1
specified proposed findings or recommendations to which objection is made." 28 U.S.C. §

636(b)(1); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997) (The

Court must make a de novo determination to the extent that a party makes specific

objections to a magistrate's findings). “[E]ven a pro se party's objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the

magistrate's proposal, such that no party be allowed a second bite at the apple by simply

relitigating a prior argument.” DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 340

(S.D.N.Y. 2009)(internal quotation marks and citation omitted). When no objection is

made to a portion of a report-recommendation, the Court subjects that portion of the

report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory

Committee Notes: 1983 Addition. W hen performing such a review, “the court need only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Id.

       After reviewing the report recommendation, the Court may "accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge. The judge may also receive further evidence or recommit the matter to the

magistrate judge with instructions." 28 U.S.C. § 636(b)(1)(C).

III.   DISCUSSION

       a. Portion of Rep. Rec. & Ord. With No Objections

       The Court finds no clear error in Magistrate Judge Dancks’ recommendation to

dismiss without prejudice Plaintiff's First Amendment Free Exercise claim(s) against

Defendants John/Jane Doe(s). See Rep.-Rec. & Ord., at 5-7. Further, even considering



                                                2
this portion of Magistrate Judge Dancks' Report-Recommendation and Order de novo, the

Court adopts her recommendation for the reasons stated. Id.

      b. Portion of Rep. Rec. & Ord. With Objections

      Having reviewed de novo Defendant Leis’ motion for summary judgment, and

having considered Plaintiff’s objections, the Court adopts the conclusions reached by

Magistrate Judge Dancks at pages 7-15 of the Report-Recommendation and Order.

V.    CONCLUSION

      For the reasons discussed above, the Court ACCEPTS and ADOPTS Magistrate

Judge Dancks’ recommendations in the Report-Recommendation and Order (Dkt #29) for

the reasons stated in her report. Therefore, it is hereby

      ORDERED that Plaintiff's First Amendment Free Exercise claim(s) against

Defendants John/Jane Doe(s) is/are DISMISSED without prejudice; and it is further

      ORDERED that Defendant Leis’ motion for summary judgment (Dkt. No. 21) is

GRANTED and the claims against him are DISMISSED with prejudice.

      The Clerk of the Court may close the file in this matter.

IT IS SO ORDERED.

Dated:March 25, 2019




                                             3
